El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por escritura de 5 de noviembre de 1890, Don Teodoro Fo-restier compró a las hermanas Doña María Antonia y Doña Isabel Cuebas Mangual una finca rústica, cuyo precio de 2,600 pesos había de ser satisfecho en varios plazos y por los cuales constituyó hipoteca a favor de sus vendedoras, siendo este gravamen inscrito con fecha 5 de septiembre, de 1896 al folio *290224 vuelto, ñuca número 1225, inscripción 3a. del tomo 32 de la ciudad, en el Registro de la Propiedad de Mayagüez.
Don Teodoro Forestier vendió esa finca a Don José Macias Irizarry por escritura de 9 de abril de 1895 y en la inscripción cuarta que motivó, se lee en la sección de cargos de dicha inscripción lo siguiente:
“Aparece afecta a las cargas que resultan de las inscrip-ciones anteriores y si bien en el documento de venta que moti-va esta inscripción, se consigna que por escritura de seis de abril de mil ochocientos noventa y cinco, ha sido totalmente cancelado el gravamen que, según el título del Señor Fores-tier, aparece impuesto sobre esta finca para responder del precio en venta de la misma; del registro no aparece que se haya hecho constar la cancelación.”
Según la inscripción 5a., Don José Macias la vendió a Don Guillermo Quiñones por escritura de 26 de octubre de 1896; y por muerte de este señor pasó a ser propiedad de su viuda Doña Josefa Rosado, según la inscripción 6a., en virtud de adjudicación que se le hizo por escritura de 8 de enero de 1908 y.esta señora la dió en arrendamiento a Don Blas Ramí-rez por término de cinco años, según la inscripción 7a. moti-vada por la escritura de 24 de octubre de 1908.
En cuanto al crédito hipotecario, después de la inscripción tercera a favor de las hermanas Cuebas Mangual, nada nuevo aparece del registro hasta que por la inscripción décima se hizo constar que a Don Ramón Yrizarry Ursulich correspon-día por herencia de su hijo Víctor Ramón Irizarry Cuebas, una participación indeterminada que éste tenía en el crédito hipotebario, por la suma de 2,600 pesos de la moneda circu-lante en la época de su constitución.
La inscripción undécima de fecha 3 de junio de 1910, se hizo con vista de la escritura de 4 de mayo del mismo año, de la que 'aparece que en el pleito seguido ante' la corte municipal de • Mayagüez por Don Rogelio Martínez Castro contra Don Ramón Irizarry y Doña María Antonia' Cuebas de Iri-zarry obtuvo el demandante sentencia contra los demanda-*291dos por cierta cantidad de dinero y en cumplimiento de'una orden para ejecución de la sentencia, el marshal de dicha norte, por designación del demandante, embargó todo el dere-cho, título e interés que los demandados. pudieran tener en el crédito hipotecario por $2,600 constituido por Don Teo-doro Forestier, de que hemos hecho mención y anunció su venta en subasta pública en la que fué único postor Don Rogelio Martínez a quien fué vendido por los quinientos dollars que ofreció y se le otorgó escritura por el marshal.
Cuatro meses después de esta inscripción a favor de Mar-tínez, o sea en 18 de octubre de 1910, se presentó en el regis-tro la escritura de 6 de abril de 1895, en la que, según la ano-tación letra B, Don Domingo Escott, en concepto de socio gestor de la mercantil J. D. Barbena y Ca., y además como apoderado de los esposos Don Ramón Ypizarry y Doña Ma-ría Antonia Cuebas, manifiesta que de los plazos de la hipo-teca constituida por Forestier a favor de las hermanas Cue-bas Mangual, a que se contrae la inscripción tercera, fueron satisfechos por el deudor a sus acreedores en sus respectivos vencimientos los tres primeros-: que otro plazo correspon-diente al año 1892 fué cedido por Doña María-Antonia Cue-bas y Don Ramón Irizarry en concepto, este último, de here-dero de su hijo Víctor Ramón, habido con Doña Isabel Cue-bas, a la sociedad J. D. Barbena y Ca. según escritura pú-blica; y que habiendo el Señor Forestier satisfecho, el im-porte del pazo cedídoles, le otorgaron los Señores J. D. Bar-bena y Ca. escritura de cancelación con fecha 10 de mayo de 1893; que por otra escritura de 10 de mayo de 1892 los acree-dores Señora Cuebas y Señor Irizarry, cedieron los dos pla-zos vencederos en 1893 y 1894 a Don Tomás G-rau, quien a su vez en 26 de julio de 1894 los cedió a la expresada mer-cantil, por todo lo que el Señor Don Domingo Escott, en su •carácter de apoderado de los esposos Irizarry Cuebas y como socio de J. D. Barbena y Ca. cancela totalmente la referida hipoteca.
La. inscripción del preinserto documento fué negada en *29216 de noviembre de 1910 por el registrador, por el defecto’ de que el crédito hipotecario que se cancela no se halla ins-crito a nombre de los esposos Irizarry-Cuebas ni de la mer-cantil J. D. Barbena y Ca. y sí a favor de Don Rogelio Mar-tínez y Castro; tomó anotación preventiva de cancelación por 120 días y consignó además el defecto snbsanable de no acom-pañarse para su. calificación los documentos justificativos de la personalidad que ostentaba Escott.
Todo lo hasta ahora consignado consta de una certifica-ción librada por dicho registrador con referencia a sus libros.
Pasado algún tiempo más, fueron presentados al Regis-tro los siguientes documentos notariales:
(а) Escritura de 8 dé marzo de 1892 por la que Doña Máría Antonia Cuebas, soltera y Don Ramón Irizarry, viudo, la primera por su derecho y el segundo en concepto de heredero de su hijo Víctor Ramón habido con Doña Isabel Cuebas premuerta al hijo que la heredó, ceden y tras-pasan a la mercantil J. D. Barbena y Ca. un plazo por $500 vencedero en diciembre de ese año, de la deuda hipotecaria de Porestier.
, La inscripción de este documento fué. negada en 9 de fe-brero del año en curso y en su lugar se hizo la anotación letra C, por el defecto, de estar inscrita la totalidad del cré-dito a favor de Don Rogelio Martínez Castro, persona dife-rente de los cedentes y hallarse preventivamente cancelado el crédito, así como por el defecto subsanable de no determi-narse las colindancias de la finca.
(б) Otra copia notarial de la escritura de 13 de abril de 1891, por la que la mercantil J. D. Barbena y Ca. prorroga su sociedad por tres años más. De este documento hizo el registrador referencia en la anotación letra C.
(c) Escritura de 10 de mayo de 1893 en la que la mer-cantil J. D. Barbena y Ca. por su gestor Don Domingo Es-cott manifiesta, que por escritura de 8 de mayo de 1892, que es el documento letra A, Doña María Antonia Cuebas y Don Ramón ■ Irizarry, como heredero éste de su hijo, le cedieron *293un plazo de $500 vencedero en diciembre de 1892 de su cré-dito hipotecario contra Forestier, procedente de' la venta a plazos becha en 1890; y por haberle satisfecho Forestier los 500 pesos del plazo cedido, le otorgan carta de pago y presta su conformidad para la cancelación parcial de la hipoteca por tal plazo.
La: inscripción de este documento fué negada por' el regis-trador en 9 de febrero del corriente año y en su lugar tomó ¿notación preventiva y para ello se fundó en las mismas ra-zones que tuvo con el documento reseñado con la letra A.
En vista de la negativa del registrador consignada- al pie de esos tres documentos, Don Blas Ramírez en 17 de febrero último, ha interpuesto contra ellas el presenté recurso gubernativo para que sé dejen sin efecto y se ordene al regis-trador que verifique la inscripción de la cesión y cancelación •del crédito hipotecario a que los mismos se refieren.
La cuestión que se plantea por el presénte recurso es, si el registrador debe inscribir a favor de' J. D. Barbena y Cá. la cesión que en 1892 le hicieron Doña María Antonia Cue-bas.y Don Ramón Irizarry de un plazo de su crédito hipote-cario contra Forestier, y también la carta de pago y cancela-ción parcial de hipoteca que por ese plazo otorgó la mer-cantil césionaria en 10 de mayo de 1893, a pesar de que cuando esos documentos fueron presentados al registro, ya estaba inscrita a favor de Don Rogelio Martínez la totalidad de tal crédito hipotecario.
Como cuando se presentaron los tres documentos referi-dos al registro résultaba de los libros de éste que el crédito hipotecario no pertenecía ya a Doña María Antonia Cuebas y a Don Ramón Irizarry sino en su totalidad a Don Rogelio Martínez a cuyo favor estaba inscrito, y por consiguiente, era ■el acreedor hipotecario, porque para la Ley Hipotecaria sólo es dueño el que tenga inscrito su derecho, procedió acerta-■damente el registrador al denegar las inscripciones solicita-das, toda vez que cualquier cesión o carta de pago que no .-apareciera otorgada por la persona que, según sus libros del *294registro, fuera dueña del crédito hipotecario, no puede ser .ins-crita, de conformidad con el artículo 17 de la Ley Hipoteca-ria y aunque tal trasmisión y cancelación sean de fecha anterior al documento inscrito en el registro.
El precepto legal citado es terminante respecto a este particular y se funda en el principio “prior tempore, potior jure,” e impedía la inscripción interesada por el recurrente,, porque aún suponiendo que en la época del otorgamiento de-tales documentos hubieran podido y debido inscribirse, el transferente, perdió, según el registro, sus facultades domini-cales y nó es posible inscribir en perjuicio del que se apre-suró a asegurar su derecho.
Por tanto, mientras no se cancele la inscripción de Don Eogelio Martínez habrá un obstáculo, legal para hacer las ins-cripciones que se interesan.
Por las razones expuestas, somos de opinión que lá resolu-ción del registrador denegando las inscripciones de las tres, citadas escrituras debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
' El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de .este caso.